Citation Nr: 0731240	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected thoracolumbar strain with 
degenerative and discogenic disease of L4-5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1992 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision that 
granted service connection for a thoracolumbar strain and 
assigned a noncompensable rating, effective on March 31, 
2000.  

A subsequent January 2004 RO rating decision recharacterized 
the service-connected disability as thoracolumbar strain with 
degenerative and discogenic disease of L4-5 and increased the 
initial rating to 10 percent.  

Inasmuch as rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the rating claim before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

In October 2006 the Board remanded this issue to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C.  

The appeal characterized on the title page is once again 
being remanded to the RO via the AMC.  VA will notify the 
veteran if further action is required on her part.  



REMAND

Unfortunately, further development is required before this 
appeal can be finally addressed by the Board.  

The duty to assist usually includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examination and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Specifically, VA must consider the effect of pain 
and weakness when rating a service-connected disability on 
the basis of limitation of range of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 
4.45.  

The veteran's last VA rating examination was performed in 
November 2003, which the Board finds is too remote to serve 
as an evaluation for the disability.  

Further, the November 2003 examination report is silent in 
regard to whether there is additional limitation of function 
or additional limitation of motion due to pain, fatigability, 
incoordination, and/or repetitive motion.  DeLuca, id.  

Accordingly, the veteran must be afforded a VA medical 
examination to determine the current severity of her service-
connected back disability.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  The Board 
notes in that regard that the veteran has received monthly 
treatment at Cross Valley Chiropractic Center since April 
2005; these records, and any other relevant records 
identified by the veteran, should be obtained and associated 
with the file.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give her the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
severity of the service-connected back 
disability from the effective date of 
service connection (March 31, 2000).  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination at an appropriate medical 
facility in order to evaluate the current 
severity of the service-connected back 
disorder. The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All clinical observations and findings 
should be reported in detail, to include 
range-of-motion measurements and clinical 
determination of any additional 
limitation of function due to pain, 
fatigability, incoordination, lack of 
endurance, and/or repetitive motion.  De 
Luca, supra.  

Clinical findings should be stated in 
terms conforming to the applicable 
rating criteria.  Massey, supra.  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for increased initial evaluation for the 
service-connected back disability in 
light of all pertinent evidence and legal 
authority, including consideration of 
"staged rating" per Fenderson.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
her representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

